Citation Nr: 1601667	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased (compensable) disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990 and February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was transferred to the RO in Portland, Oregon, in March 2010. 

In February 2011, the Veteran testified at a videoconference hearing from the Portland RO.  A transcript of this proceeding is of record.

The Board remanded this case in March 2011, September 2013 and March 2015 for additional development, to include scheduling a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for an increased compensable rating for bilateral hearing loss.

The Veteran contends that his service-connected bilateral hearing loss disability is more disabling than the assigned non-compensable rating reflects.  VA last examined him in April 2011 for his bilateral hearing loss disability.  Although VA does not appear to have received any indication from the Veteran that the hearing loss has worsened, he representative specifically noted that the disability had worsened since the last examination.  Thus, another examination is required to evaluate his current bilateral hearing loss disability.  

As this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records (VA or private) relevant to the Veteran's hearing loss.  (Consent to obtain records should be obtained where necessary.)

2.  Then, schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss, to include all indicated audiometric studies.  In addition, the audiologist must describe the functional effects caused by the bilateral hearing loss in the final report. 

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for an initial compensable rating for bilateral hearing loss.  If the decision is less than a full grant of the benefit sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

